Exhibit 10.2

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”) made and entered into as of this 8th
day of May, 2013 by and among Carey Financial, LLC, a Delaware limited liability
company (the “Dealer Manager”), Corporate Property Associates 18 - Global
Incorporated, a Maryland corporation (the “Company”), and UMB Bank, N.A., as
escrow agent, a national banking association organized and existing under the
laws of the United States of America (the “Escrow Agent”).

 

RECITALS

 

WHEREAS, the Company proposes to offer and sell up to $1 billion of its shares
of common stock (the “Shares”), in any combination of its two classes of Shares,
the Class A Shares and the Class C Shares, on a best efforts basis  (excluding
the shares of its common stock to be offered and sold pursuant to the Company’s
distribution reinvestment and stock purchase plan), at an initial purchase price
of $10.00 per Class A Share and $9.35 per Class C Share (the “Offering”) to
investors pursuant to the Company’s Registration Statement on Form S-11 (File
No. 333-185111), as amended or supplemented from time to time (the “Offering
Document”).

 

WHEREAS, the Dealer Manager has been engaged by the Company to offer and sell
the Shares on a best efforts basis through a network of participating
broker-dealers (the “Dealers”).

 

WHEREAS, the Company has agreed that the subscription price paid by subscribers
for shares will be refunded promptly to such subscribers if at least $2.0
million in any combination of Class A and Class C Shares (the “Minimum
Offering”) has not been raised within six months from the date the Offering
Document is first declared effective by the Securities and Exchange Commission
(the “SEC”), or if the Company elects to extend the date to a period no longer
than one year from the date the Offering Document is first declared effective by
the SEC (the “Closing Date”).

 

WHEREAS, the Dealer Manager and the Company desire to establish an escrow
account (the “Escrow Account”), as further described herein in which funds
received from subscribers will, except as otherwise specified herein, be
deposited into an interest-bearing account entitled “Corporate Property
Associates 18 - Global Incorporated” and the Company desires that UMB Bank, N.A.
act as escrow agent to the Escrow Account and Escrow Agent is willing to act in
such capacity.

 

WHEREAS, deposits received from residents of the State of Pennsylvania (the
“Pennsylvania Subscribers”) will remain in the Escrow Account until the
conditions of Section 3 has been met.

 

WHEREAS, the Escrow Agent has engaged DST Systems (the “Transfer Agent”) to
receive, examine for “good order” and facilitate subscriptions into the Escrow
Account as further described herein and to act as record keeper, maintaining on
behalf of the Escrow Agent the ownership records for the Escrow Account. In so
acting the Transfer Agent shall act solely in the

 

- 1 -

--------------------------------------------------------------------------------


 

capacity of agent for the Escrow Agent and not in any capacity on behalf of the
Company or the Dealer Manager, nor shall they have any interest other than that
provided in this Agreement in assets in Transfer Agent’s possession as the agent
of the Escrow Agent.

 

WHEREAS, in order to subscribe for Shares during the Escrow Period (as defined
below), a subscriber must deliver an executed order form, included as Annex B to
the Offering Document (the “Subscription Agreement”) with the full amount of its
subscription: (i) by check made payable to the order of UMB Bank, N.A., as
Escrow Agent for Corporate Property Associates 18 - Global Incorporated, in U.S.
dollars or (ii) by wire transfer of immediately available funds or Automated
Clearing House (ACH) in U.S. dollars.

 

AGREEMENT

 

NOW, THEREFORE, the Dealer Manager, the Company and Escrow Agent agree to the
terms of this Agreement as follows:

 

1. Establishment of Escrow Account; Escrow Period. On or prior to the
commencement of the offering of Shares pursuant to the Offering Document, the
Company shall establish the Escrow Account with the Escrow Agent, which shall be
entitled “UMB Bank, N.A., as Escrow Agent for  Corporate Property Associates 18
- Global Incorporated.”  This Agreement shall be effective on the date on which
the Offering Document becomes effective.  Except as otherwise set forth herein
for the Pennsylvania Subscribers, the escrow period shall commence upon the
effectiveness of this Agreement and shall continue until the earlier of (i) the
date upon which the Escrow Agent receives confirmation from the Company and the
Dealer Manager that the Company has raised the Minimum Offering, (ii) the
Closing Date, or (iii) the termination of the Offering by the Company prior to
the receipt of the Minimum Offering (the “Escrow Period”).

 

2. Operation of the Escrow.

 

(a) Deposits in the Escrow Account. During the Escrow Period, persons
subscribing to purchase Shares will be instructed by the Company, the Dealer
Manager and the Dealers to make checks for subscriptions payable to the order of
“UMB Bank, N.A., as Escrow Agent for Corporate Property Associates 18 – Global
Incorporated”.   When a Dealer’s internal supervisory procedures are conducted
at the site at which the Subscription Agreement and check were initially
received by a Dealer from the subscriber, the Dealer shall transmit the
Subscription Agreement and check to the Escrow Agent by the end of the next
business day following receipt of the check and Subscription Agreement.  When,
pursuant to the Dealer’s internal supervisory procedures, the Dealer’s final
internal supervisory procedures are conducted at a different location (the
“Final Review Office”), the Dealer shall transmit the check and Subscription
Agreement to the Final Review Office by the end of the next business day
following the Dealer’s receipt of the Subscription Agreement and check.  The
Final Review Office will, by the end of the next business day following its
receipt of the Subscription Agreement and check, forward both the Subscription
Agreement and check to the Escrow Agent.  If any Subscription Agreement
solicited by the Dealer is rejected by the Dealer Manager or the Company, then
the Subscription Agreement and check will be returned to the rejected subscriber
within 10 business days from the date of rejection.  The Escrow Agent shall have
no liability or responsibility regarding a Dealer’s internal supervisory
procedures.  Completed subscription agreements and checks in payment for the
purchase price shall be remitted to the P.O. Box designated for the receipt of
such

 

- 2 -

--------------------------------------------------------------------------------


 

agreements and funds, and wires, or Automated Clearing House (ACH) payments
shall be transmitted directly to the Escrow Account. The Escrow Agent shall
cause the Transfer Agent to promptly deliver all monies received in good order
from subscribers (or from the Dealer Manager or Dealers transmitting moneys and
subscriptions from subscribers) for the payment of Shares to the Escrow Agent
for deposit in the Escrow Account.  Deposits shall be held in the Escrow Account
until such funds are disbursed in accordance with this Agreement. Prior to
disbursement of the funds deposited in the Escrow Account (the “Escrowed
Funds”), such funds shall not be subject to claims by creditors of the Company
or any of its affiliates. If any of the instruments of payment are returned to
the Escrow Agent for nonpayment prior to receipt of the Break Escrow Affidavit
(as described below), the Escrow Agent shall promptly notify the Transfer Agent
and the Company in writing via mail, email or facsimile of such nonpayment, and
the Escrow Agent is authorized to debit the Escrow Account in the amount of such
returned payment and the Escrow Agent shall cause the Transfer Agent to delete
the appropriate account from the records maintained by the Transfer Agent. The
Escrow Agent shall cause the Transfer Agent to maintain a written account of
each sale, which account shall set forth, among other things, the following
information: (i) the subscriber’s name and address, (ii) the subscriber’s social
security number, (iii) the number of Shares purchased by such subscriber, and
(iv) the amount paid by such subscriber for such Shares. During the Escrow
Period neither the Company nor the Dealer Manager will be entitled to any
principal funds received into the Escrow Account.

 

(b) Distribution of the Funds in the Escrow Account to Subscribers other than
Pennsylvania Subscribers. If at any time on or prior to the Closing Date, the
Minimum Offering has been raised, then upon the happening of such event, the
funds in the Escrow Account shall remain in the Escrow Account until the Escrow
Agent receives written direction provided by the Company and the Dealer Manager
instructing the Escrow Agent to deliver such funds as the Company shall direct
(other than any funds received from Pennsylvania Subscribers which cannot be
released until the conditions of Section 3 has been met) (“Initial Closing”). An
affidavit or certification from an officer of the Company and an officer of the
Dealer Manager to the Escrow Agent and Transfer Agent stating that at least the
Minimum Offering has been timely raised, shall constitute sufficient evidence
for the purpose of this Agreement that such event has occurred (the “Break
Escrow Affidavit”). The Affidavit shall indicate (i) the date on which the
Minimum Offering was raised and (ii) the actual total number of Shares sold as
of such date. Thereafter, the Escrow Agent shall release funds and any interest
or other income earned, based on the conditions of Section 4, thereon from the
Escrow Account as directed by the Company pursuant to written instruction that
the Company shall provide to the Escrow Agent from time to time.  Accrued and
unpaid interest on such Escrowed Funds shall be paid pursuant to Section 4
below.

 

(c) If the Escrow Agent has not received a Break Escrow Affidavit on or prior to
the Closing Date, the Escrow Agent shall cause the Transfer Agent to promptly
provide the Escrow Agent with the information needed to return the funds in the
Escrow Account, together with any remaining interest thereon, to each respective
subscriber, and the Escrow Agent shall promptly create and dispatch checks and
wires drawn on the Escrow Account to return the full amount of the funds
deposited in the Escrow Account, together with their pro rata share of any
remaining interest thereon, to the respective subscribers, and the Escrow Agent
shall notify the Company and the Dealer Manager of its distribution of the
funds.

 

- 3 -

--------------------------------------------------------------------------------


 

For the purposes of this Agreement “remaining interest” shall mean any interest
that remains in the Escrow Account after deducting the full amount of the escrow
fees and expenses which have been or are due under this Agreement or have been
paid hereunder.  Any amounts previously paid hereunder will be reimbursed by the
Escrow Agent to such party after applying the interest to any escrow fees and
expenses that are or will be due under this Agreement as of the Closing Date. 
The subscription payments returned to each subscriber shall be free and clear of
any and all claims of the Company or any of its creditors.

 

(d) After the Initial Closing, upon receipt by the Escrow Agent of instructions
signed by the Dealer Manager and the Company, the Escrow Agent shall release to
the Company the Escrowed Funds (other than any funds received from Pennsylvania
Subscribers which cannot be released until the conditions of Section 3, have
been met) in accordance with such instructions.  The Company shall give the
Escrow Agent one business day oral notification of the contents of such
instructions.  Accrued and unpaid interest on such Escrowed Funds shall be paid
pursuant to Section 4 below.

 

3. Distribution of the Funds from Pennsylvania Subscribers.

 

(a) Notwithstanding anything to the contrary herein, disbursements of funds
contributed by Pennsylvania Subscribers may only be distributed in compliance
with the provisions of this Section 3.  Irrespective of any disbursement of
funds from the Escrow Account pursuant to Section 2 hereof, the Escrow Agent
will continue to place deposits from the Pennsylvania Subscribers into the
Escrow Account, until such time as the Company notifies the Escrow Agent in
writing that total subscriptions (including amounts previously disbursed as
directed by the Company and the amounts then held in the Escrow Account) equal
or exceed $50,000,000, whereupon the Escrow Agent shall disburse to the Company,
at the Company’s request, any funds from the Pennsylvania Subscribers received
by the Escrow Agent for accepted subscriptions, but not those funds of a
subscriber whose subscription has been rejected or rescinded of which the Escrow
Agent has been notified by the Company, or otherwise in accordance with the
Company’s written request.

 

(b) If the Company has not received total subscriptions of at least $50,000,000
within 120 days of the date the Company first receives a subscription from a
Pennsylvania Subscriber (the “Initial Escrow Period”), the Company shall notify
each Pennsylvania Subscriber of the right of Pennsylvania Subscribers to have
their investment returned to them.  If, pursuant to such notice, a Pennsylvania
Subscriber requests the return of his or her subscription funds within ten
(10) days after receipt of the notification (the “Request Period”), the Escrow
Agent shall promptly refund, including the pro-rata share of any interest earned
thereon, directly to each Pennsylvania Subscriber the funds deposited in the
Escrow Account on behalf of the Pennsylvania Subscriber.

 

(c) The funds of Pennsylvania Subscribers who do not request the return of their
funds within the Request Period shall remain in the Escrow Account for
successive 120-day escrow periods (each a “Successive Escrow Period”), each
commencing automatically upon the termination of the prior Successive Escrow
Period, and the Company and Escrow Agent shall follow the notification and
payment procedure set forth in Section 3(b) above

 

- 4 -

--------------------------------------------------------------------------------


 

with respect to the Initial Escrow Period for each Successive Escrow Period,
provided that any refunds made to a Pennsylvania Subscriber after a Successive
Escrow Period shall include a pro rata share of any interest earned thereon
after the Initial Escrow Period, until the occurrence of the earliest of (i) the
termination of the Offering, (ii) the receipt and acceptance by the Company of
total subscriptions that equal or exceed $50,000,000 and the disbursement of the
Escrow Account on the terms specified in this Section 3, or (iii) all funds held
in the Escrow Account that were contributed by Pennsylvania Subscribers having
been returned to the Pennsylvania Subscribers in accordance with the provisions
hereof.

 

If, upon termination of the Offering, the Company has not received and accepted
total subscriptions that equal or exceed $50,000,000, all funds in the Escrow
Account that were contributed by Pennsylvania Subscribers will be promptly
returned in full to such Pennsylvania Subscribers, together with their pro rata
share of any interest earned thereon pursuant to instructions made by the
Company, upon which the Escrow Agent may conclusively rely.

 

4. Distribution of Escrow Interest. As soon as practical but no more than 45
days after the release of the funds to the Company pursuant to the conditions in
Sections 2 and 3, the Escrow Agent shall calculate and distribute to each
subscriber whose subscription funds were held in the Escrow Account for at least
20 days its pro-rata share of interest based on the length of time its
subscription funds have been held in the Escrow Account.  Escrow interest
earned, but not payable to subscribers pursuant to this Section, shall be paid
to the Company, as instructed by the Company in writing.

 

5. Funds in the Escrow Account. Upon receipt of funds from subscribers, the
Escrow Agent shall hold such funds in escrow pursuant to the terms of this
Agreement.  All such funds held in the Escrow Account shall be invested in UMB
Money Market Special, a UMB interest-bearing account unless otherwise determined
by the Company.  During the Escrow Period, subscriber funds shall not be
invested in anything other than short term investments in compliance with
Rule 15c2-4 of the Securities Exchange Act of 1934, as amended.  The following
are not permissible investments: money market mutual funds, corporate debt or
securities, repurchase agreements, banker’s acceptance, commercial paper, and
municipal securities.

 

The Escrow Agent shall be entitled to sell or redeem any such investment as
necessary to make any distributions required under this Agreement and shall not
be liable or responsible for any loss resulting from any such sale or
redemption.

 

Income, if any, resulting from the investment of the funds in the Escrow Account
shall be distributed according to this Agreement.

 

The Escrow Agent shall provide to the Company monthly statements (or more
frequently as reasonably requested by the Company) on the account balance in the
Escrow Account and the activity in such accounts since the last report.

 

6. Tax Reporting. The Escrow Agent shall provide, in a timely manner,
subscribers with applicable Form 1099 for amounts paid pursuant to Section 4
above.

 

- 5 -

--------------------------------------------------------------------------------


 

7. Duties of the Escrow Agent. The Escrow Agent shall have no duties or
responsibilities other than those expressly set forth in this Agreement, and no
implied duties or obligations shall be read into this Agreement against the
Escrow Agent. The Escrow Agent is not a party to, or bound by, any other
agreement among the other parties hereto with respect to the subject matter
hereof, and the Escrow Agent’s duties shall be determined solely by reference to
this Agreement. The Escrow Agent shall have no duty to enforce any obligation of
any person, other than as provided herein. The Escrow Agent shall be under no
liability to anyone by reason of any failure on the part of any party hereto or
any maker, endorser or other signatory of any document or any other person to
perform such person’s obligations under any such document.

 

8. Liability of the Escrow Agent; Indemnification. The Escrow Agent acts
hereunder as a depository only. The Escrow Agent is not responsible or liable in
any manner for the sufficiency, correctness, genuineness or validity of this
Agreement or with respect to the form of execution of the same. The Escrow Agent
shall not be liable for any action taken or omitted by it, or any action
suffered by it to be taken or omitted, in good faith, and in the exercise of its
own best judgment, and may rely conclusively and shall be protected in acting
upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Escrow Agent), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person(s).  The Escrow Agent
shall not be held liable for any error in judgment made in good faith by an
officer or employee of either unless it shall be proved that the Escrow Agent
was grossly negligent or reckless in ascertaining the pertinent facts or acted
intentionally in bad faith. The Escrow Agent shall not be bound by any notice of
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall give its prior written consent
thereto.

 

The Escrow Agent may consult legal counsel and shall exercise reasonable care in
the selection of such counsel, in the event of any dispute or question as to the
construction of any provisions hereof or its duties hereunder, and it shall
incur no liability and shall be fully protected in acting in accordance with the
reasonable opinion or instructions of such counsel.

 

The Escrow Agent shall not be responsible, may conclusively rely upon and shall
be protected, indemnified and held harmless by the Company, for the sufficiency
or accuracy of the form of, or the execution, validity, value or genuineness of
any document or property received, held or delivered by it hereunder, or of the
signature or endorsement thereon, or for any description therein; nor shall the
Escrow Agent be responsible or liable in any respect on account of the identity,
authority or rights of the persons executing or delivering or purporting to
execute or deliver any document, property or this Agreement.

 

In the event that either the Escrow Agent or the Transfer Agent shall become
involved in any arbitration or litigation relating to the funds in the Escrow
Account, each is authorized to comply with any decision reached through such
arbitration or litigation.

 

The Company hereby agrees to indemnify the Escrow Agent for, and to hold it
harmless against, any loss, liability or expense incurred in connection herewith
without gross negligence,

 

- 6 -

--------------------------------------------------------------------------------


 

recklessness or willful misconduct on the part of each of the Escrow Agent,
including without limitation legal or other fees arising out of or in connection
with its entering into this Agreement and carrying out its duties hereunder,
including without limitation the costs and expenses of defending itself against
any claim of liability in the premises or any action for interpleader. The
Escrow Agent shall not be under any obligation to institute or defend any
action, suit, or legal proceeding in connection herewith, unless first
indemnified and held harmless to its satisfaction in accordance with the
foregoing, except that the Escrow Agent shall not be indemnified against any
loss, liability or expense arising out of its own gross negligence, recklessness
or willful misconduct. Such indemnity shall survive the termination or discharge
of this Agreement or resignation of the Escrow Agent.

 

9. The Escrow Agent’s Fee. Escrow Agent shall be entitled to fees and expenses
for its regular services as Escrow Agent as set forth in Exhibit A.
Additionally, Escrow Agent is entitled to reasonable fees for extraordinary
services and reimbursement of any reasonable out of pocket and extraordinary
costs and expenses related to its obligations as Escrow Agent under this
Agreement, including, but not limited to, reasonable attorneys’ fees. All of the
Escrow Agent’s compensation, costs and expenses shall be paid by the Company.

 

10. Security Interests. No party to this Agreement shall grant a security
interest in any monies or other property deposited with the Escrow Agent under
this Agreement, or otherwise create a lien, encumbrance or other claim against
such monies or borrow against the same.

 

11. Dispute. In the event of any disagreement between the undersigned or the
person or persons named in the instructions contained in this Agreement, or any
other person, resulting in adverse claims and demands being made in connection
with or for any papers, money or property involved herein, or affected hereby,
the Escrow Agent shall be entitled to refuse to comply with any demand or claim,
as long as such disagreement shall continue, and in so refusing to make any
delivery or other disposition of any money, papers or property involved or
affected hereby, the Escrow Agent shall not be or become liable to the
undersigned or to any person named in such instructions for its refusal to
comply with such conflicting or adverse demands, and the Escrow Agent shall be
entitled to refuse and refrain to act until: (a) The rights of the adverse
claimants shall have been fully and finally adjudicated in a Court assuming and
having jurisdiction of the parties and money, papers and property involved
herein or affected hereby, or (b) All differences shall have been adjusted by
agreement and the Escrow Agent shall have been notified thereof in writing,
signed by all the interested parties.

 

12. Resignation of Escrow Agent. Escrow Agent may resign or be removed, at any
time, for any reason, by written notice of its resignation or removal to the
proper parties at their respective addresses as set forth herein, at least 60
days before the date specified for such resignation or removal to take effect;
upon the effective date of such resignation or removal:

 

(a) All cash and other payments and all other property then held by the Escrow
Agent hereunder shall be delivered by it to such successor escrow agent as may
be designated in writing by the Company, whereupon the Escrow Agent’s
obligations hereunder shall cease and terminate.

 

(b) If no such successor escrow agent has been designated by such date, all
obligations of the Escrow Agent hereunder shall, nevertheless, cease and
terminate, and the Escrow Agent’s sole responsibility thereafter shall be to
keep all property then held by it and to

 

- 7 -

--------------------------------------------------------------------------------


 

deliver the same to a person designated in writing by the Company or in
accordance with the directions of a final order or judgment of a court of
competent jurisdiction.

 

(c) Further, if no such successor escrow agent has been designated by such date,
the Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor agent; further the Escrow Agent may pay to any such
court all monies and property deposited with Escrow Agent under this Agreement.

 

13. Notices. All notices, demands and requests required or permitted to be given
under the provisions hereof must be in writing and shall be deemed to have been
sufficiently given, upon receipt, if (i) personally delivered, (ii) sent by
telecopy and confirmed by phone or (iii) mailed by registered or certified mail,
with return receipt requested, or by overnight courier with signature required,
delivered to the addresses set forth below, or to such other address as a party
shall have designated by notice in writing to the other parties in the manner
provided by this paragraph:

 

 

(1) If to Company:

Corporate Property Associates 18 – Global Incorporated

 

Attn: Rebecca Reaves

 

50 Rockefeller Plaza

 

New York, New York 10020

 

Telephone: (212) 492-8983

 

Facsimile: (212) 492-8922

 

 

(2) If to the Escrow Agent:

UMB Bank, N.A.

 

1010 Grand Blvd., 4th Floor

 

Mail Stop: 1020409

 

Kansas City, Missouri 64106

 

Attention: Lara Stevens, Corporate Trust & Escrow Services

 

Telephone: (816) 860-3017

 

Facsimile: (816) 860-3029

 

 

(3) If to Dealer Manager:

Carey Financial, LLC

 

50 Rockefeller Plaza

 

New York, NY 10020

 

Attn: Mark Goldberg

 

Telephone (212) 492-1143

 

Facsimile: (2120 492-8922

 

 

14. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflicts of law.

 

15. Binding Effect; Benefit. This Agreement shall be binding upon and inure to
the benefit of the permitted successors and assigns of the parties hereto.

 

16. Modification. This Agreement may be amended, modified or terminated at any
time by a writing executed by the Dealer Manager, the Company and the Escrow
Agent.

 

- 8 -

--------------------------------------------------------------------------------


 

17. Assignability. This Agreement shall not be assigned by the Escrow Agent
without the Company’s prior written consent.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. Copies, telecopies, facsimiles,
electronic files and other reproductions of original executed documents shall be
deemed to be authentic and valid counterparts of such original documents for all
purposes, including the filing of any claim, action or suit in the appropriate
court of law.

 

19. Headings. The section headings contained in this Agreement are inserted for
convenience only, and shall not affect in any way, the meaning or interpretation
of this Agreement.

 

20. Severability. This Agreement constitutes the entire agreement among the
parties and supersedes all prior and contemporaneous agreements and undertakings
of the parties in connection herewith. No failure or delay of the Escrow Agent
in exercising any right, power or remedy may be, or may be deemed to be, a
waiver thereof; nor may any single or partial exercise of any right, power or
remedy preclude any other or further exercise of any right, power or remedy. In
the event that any one or more of the provisions contained in this Agreement,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement.

 

21. Earnings Allocation; Tax Matters; Patriot Act Compliance; OFAC Search
Duties. The Company or its agent shall be responsible for all tax reporting
under this Agreement. The Company shall provide to Escrow Agent upon the
execution of this Agreement any documentation requested and any information
reasonably requested by the Escrow Agent to comply with the USA Patriot Act of
2001, as amended from time to time. The Escrow Agent, or its agent, shall
complete an Office of Foreign Asset Control (“OFAC”) search, in compliance with
its policy and procedures, of each subscription check and shall inform the
Company if a subscription check fails the OFAC search.  The Dealer Manager shall
provide a copy of each subscription check in order that the Escrow Agent, or its
agent, may perform such OFAC search.

 

22. Miscellaneous. This Agreement shall not be construed against the party
preparing it, and shall be construed without regard to the identity of the
person who drafted it or the party who caused it to be drafted and shall be
construed as if all parties had jointly prepared this Agreement and it shall be
deemed their joint work product, and each and every provision of this Agreement
shall be construed as though all of the parties hereto participated equally in
the drafting hereof; and any uncertainty or ambiguity shall not be interpreted
against any one party. As a result of the foregoing, any rule of construction
that a document is to be construed against the drafting party shall not be
applicable.

 

23. Termination of the Escrow Agreement. This Agreement, except for Sections 8
and 11 hereof, which shall continue in effect, shall terminate upon written
notice from the Company to the Escrow Agent.   Unless otherwise provided, final
termination of this Agreement shall occur on the date that all funds held in the
Escrow Account are distributed either (a) to the Company or to subscribers and
the Company has informed the Escrow Agent in writing to close the Escrow Account
or (b) to a successor escrow agent upon written instructions from the Company.

 

- 9 -

--------------------------------------------------------------------------------


 

24.  Relationship of Parties.  The Dealer Manager, the Company and the Escrow
Agent are unaffiliated parties, and this Agreement does not create any
partnership or joint venture among them.

 

 

 

 

 

 

[SIGNATURE PAGES FOLLOW]

 

- 10 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized representatives as of the date first written hereinabove:

 

 

 

DEALER MANAGER:

 

 

 

CAREY FINANCIAL, LLC

 

 

 

 

 

 

 

By:

/s/ Mark. Goldberg

 

 

Name: Mark Goldberg

 

Title: President

 

 

 

COMPANY:

 

 

 

CORPORATE PROPERTY ASSOCIATES 18 –
GLOBAL INCORPORATED

 

 

 

 

 

By:

/s/ Susan C. Hyde

 

 

Name: Susan C. Hyde

 

Title: Managing Director

 

 

 

ESCROW AGENT:

 

 

 

UMB BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Lara L. Stevens

 

 

Name: Lara L. Stevens

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ESCROW FEES AND EXPENSES

 

 

Acceptance Fee

 

 

Review document, establish accounts, and

 

$3,250

Set up recon file/feeds with Transfer Agent

 

 

 

 

 

Annual Fee

 

 

Annual Escrow Agent

 

$3,000

 

 

 

Transactional Fees

 

 

Outgoing Wire Transfer

 

$15 each

Daily BAI File to DST

 

$2.50 per Bus Day

Wire Ripping File to DST

 

$10 per Bus Day

Web Exchange Access

 

$15 per month

Overnight Delivery/Mailings

 

$16.50 each

IRS Tax Reporting

 

$10 per 1099

 

 

Acceptance fee will be payable at the initiation of the escrow.  Annual Escrow
Agent fee and Transactional fees will be billed quarterly in arrears. Other fees
and expenses will be billed as incurred.

 

Fees specified are for the regular, routine services contemplated by the Escrow
Agreement, and any additional or extraordinary services, including, but not
limited to disbursements involving a dispute or arbitration, or administration
while a dispute, controversy or adverse claim is in existence, will be charged
based upon time required at the then standard hourly rate. In addition to the
specified fees, all expenses related to the administration of the Escrow
Agreement (other than normal overhead expenses of the regular staff) such as,
but not limited to, travel, postage, shipping, courier, telephone, facsimile,
supplies, legal fees, accounting fees, etc., will be reimbursable.

 

- 12 -

--------------------------------------------------------------------------------